Citation Nr: 1632283	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-19 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a right femur fracture.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to a right femur fracture.  

3.  Entitlement to service connection for a left knee disability, to include as secondary to a right femur fracture.

4.  Entitlement to service connection for a right hip disability, to include as secondary to a right femur fracture.

5.  Entitlement to service connection for phlebitis of the right leg including varicose veins, to include as secondary to a right femur fracture.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified that at a Travel Board hearing before the Board in July 2014.

At the July 2014 hearing, the Veteran's representative indicated that the claim for service connection for a right hip disability should have been adjudicated as a claim for service connection for a left hip disability.  However, the Veteran did not include a claim for a left hip disability on the VA Form 21-526 submitted in September 2009.  Moreover, the claim for a left hip disability has not been adjudicated by the agency of original jurisdiction (AOJ) and as such the Board does not have jurisdiction over the claim.  Therefore, this matter is referred to the AOJ for development.






FINDINGS OF FACT

1.  The evidence of record shows that the Veteran had a fractured right femur which existed prior to service.
 
 2. The Veteran's fractured right femur did not undergo a chronic or permanent worsening during service, beyond the natural progress of the condition.

3.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active duty service; a right knee disability is not due to or aggravated by a service-connected disability.

4.  The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated during active duty service; a left knee disability is not due to or aggravated by a service-connected disability.

5.  The Veteran does not have a right hip disability that is the result of disease or injury incurred in or aggravated during active duty service; a right hip disability is not due to or aggravated by a service-connected disability.

6.  The Veteran has right leg varicose veins that were incurred in service.


CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of a fractured right femur that were aggravated beyond the natural progression of the condition during active duty service.  38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).

2.  Criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

3.  Criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

4.  Criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

5.  Varicose veins of the right leg were incurred in service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


		REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the Veteran submitted claims for the issues on appeal in September 2009.  The claims were denied in an April 2010 rating decision.  The Veteran appealed the denial of his claims and this appeal ensued.  

A review of the service treatment reports reflects that the Veteran's entrance examination dated in December 1976 revealed a normal clinical evaluation of the lower extremities.  On a December 1976 report of medical history form, the Veteran reported that he suffered a compound fracture of the right femur at age seventeen.  The examiner noted that the Veteran suffered a fracture of the right femur in 1973 and there were no sequelae.  

In April 1977, the Veteran reported pain and swelling in the right knee with no history of trauma.  He reported a two month history of right calf larger than the left for the past week with pain causing a limp.  The Veteran was assessed with varicosities and questionable phlebitis.  A venogram was noted to reveal patent deep venous system without filling defects which ruled out deep venous thrombosis.  There was also no evidence of soft tissue or bone pathology of the lower leg.  The old femoral fracture was reported to be well healed.  The Veteran was assessed with right calf swelling and tenderness of questionable etiology.  The venogram revealed a large varicose vein in the upper medial calf.  

In January 1978, the Veteran reported cramps in the right calf when sleeping.  There was no ankle or foot edema and a normal venogram.  He was assessed with mild varicosity posterior to the right calf.  There was no stasis dermatitis.  He was also noted to have a history of intermittent muscle cramps of the right leg beginning in April 1977.  A venogram was reported to be normal.  The Veteran was noted to have had a fracture of the right femur in December 1973 treated with traction.  He reported increased symptoms for the previous two weeks with pain at night only and no history of trauma.  The examiner noted that the Veteran's right calf was one centimeter larger in diameter than the left.  The examiner could not feel the right post tibial pulse or the popliteal pulse but all other pulses were normal.  

The examiner's impression was that the Veteran had trauma with a resolving hematoma.  At the February 1978 separation examination, clinical evaluation of the lower extremities was normal.  The examiner noted that the Veteran had a fractured right femur in 1973 with open reduction and cast which was occasionally painful and treated with analgesics as needed.  The examiner also noted occasional nocturnal leg cramps which resolve without treatment and have no complications or sequelae.  The Veteran denied a trick or locked knee, bone, joint, or other deformity, and arthritis, rheumatism, and bursitis on a report of medical history form prepared in conjunction with the February 1978 separation examination.    

A VA memorandum dated in August 2013 reflects that treatment reports from the Prescott VA Medical Center (VAMC) dated prior to December 2009 were not available and no records from the Phoenix VAMC were available.

Post service VA treatment reports dated from December 2009 to March 2010 indicate that the Veteran was noted to have a history of phlebitis of the right leg due to a compound fracture. 

At a January 2014 VA examination, the examiner reviewed the relevant medical records, obtained a medical history from the Veteran and conducted a physical examination.  X-rays of the right femur revealed a healed diaphyseal fracture with marked circumferential callus formation with the lateral projection demonstrating slight posterior angulation of the main distal fracture fragment.  Alignment was grossly normal, no acute osseous abnormality was seen, and mineralization was normal.  The impression was remote post-traumatic changes as described.  X-rays of the hips demonstrated preservation of the hip joint spaces and femoral head contours and normal mineralization with no acute fractures, destructive lesions, or significant arthropathic changes.  Multiple calcified phleboliths were noted.  The impression was no significant osseous abnormality.  X-rays of the knees revealed mild arthropathic changes and no acute osseous abnormality.  With regard to phlebitis and varicose veins, the examiner indicated that the Veteran had intermittent swelling of the right lower extremity from the right thigh to the right foot for which he wore over the counter compression stockings.  He had right lower extremity pain in the calf with a perceivable knot and occasional cramps.  The examiner noted that varicose veins were palpable throughout the medial and posterior right calf with none affecting the left lower extremity.  The examiner opined that the Veteran's right femur fracture clearly and unmistakably existed prior to service and was not aggravated beyond the natural progression by an in-service event, injury, or illness.  The examiner's rationale was that there were no right hip symptoms and no evidence of degenerative joint disease.  The examiner indicated that there was a residual angulation secondary to how the fracture healed from treatment in 1973 but there was no evidence of a right hip condition other than the remote history of fracture.  The examiner noted some reduction in flexion of the right hip which could be a natural progression of the right hip surgery but no complaints related to the right hip were made in service until the separation examination at which time it was noted to be occasionally painful.  But examination of the extremities was normal.  Furthermore, there was no documentation since service regarding any hip disability and the Veteran had consistent ability to walk miles at a time and he demonstrated a normal gait which is not reflective of a permanent aggravation caused by service.  With regard to the bilateral knees, the bilateral knee osteoarthritis is consistent with age and less likely than not related to the right femur.  There was no evidence of a chronic disability during service.  The examiner reiterated the findings pertaining to the right femur with regard to the right hip.  He noted that there was no new injury to the hip in service and no current diagnosis pertaining to the right hip, only a remote condition from 1973.  

With regard to phlebitis the examiner opined that it was less likely as not that the Veteran's claimed phlebitis was secondary to the fractured right femur as the femur injury occurred four years prior to service with no new femur or hip condition occurring in service and only temporary acute findings were noted which appeared to resolve by separation as evidenced by a normal vascular exam.  With regard to the varicose veins of the right lower extremity, this finding was confirmed by venogram in service and as such appears to be as likely as not caused by or a result of military service.

At the July 2014 video conference hearing, the Veteran testified that prior to his entry into service he was involved in a motorcycle accident and injured his right femur.  He reported that he had no problems with his leg after the accident and he was also active.  He indicated that when he was accepted into service he was accepted with their knowledge of his leg condition.  The Veteran testified that he was required to march in basic training and the jarring caused his leg to swell and it impacted his ability to walk.  He reported that he did not have any trouble with his femur prior to basic training.  He indicated that he would wake up at nights with cramping in the back of his calf.  He stated that he had to start wearing knee-high support socks to keep his leg from swelling and he was also taking Warfarin and Coumadin.  The Veteran's representative concluded that the Veteran's right femur was aggravated by service and was not a natural progression.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including arthritis may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309. 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2014).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2015).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the veteran about the pre-service history of the condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2015).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2015).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for residuals of a right femur fracture.

As reported above, at his entrance to service, the Veteran was noted to have sustained a compound fracture of the right femur in 1973, prior to his entrance to service.   Consequently, the Board finds that the presumption of soundness does not attach to this disability.  

Nevertheless, service connection may be established if the fractured right femur was aggravated by service.

The Board finds that the competent medical evidence of record supports the finding that the Veteran's fractured right femur did not undergo any chronic or permanent increase in severity during service beyond the natural progress of the condition.  If a preexisting disability undergoes a permanent increase in severity during service, that increase is presumed to be aggravation unless there is a showing that it represented only the natural progression of the disability.

The Veteran entered service with a healed compound fracture of the right femur.   The service treatment reports do not reflect any complaints, findings, or treatment for right hip or right femur symptoms at any time during service.  The Veteran was treated for right calf complaints.  However, there no evidence of soft tissue or bone pathology of the lower leg and the old femoral fracture was reported to be well healed.  While the Veteran's right femur was noted to be occasionally painful at his separation from service, clinical evaluation of the lower extremities was normal.  The VA examiner indicated that the only residual disability of the right femur/hip was some reduction in flexion of the right hip which could be a natural progression of the right hip surgery.  However, no complaints related to the right hip were made in service until the separation examination at which time only occasional pain was noted and the examination was normal.  The current findings revealed no specific diagnosis of the right femur aside from remote post-traumatic changes.  The examiner specifically opined that the Veteran's pre-existing fractured right femur was not aggravated beyond the natural progression by an in-service event, injury, or illness.  There is no competent medical evidence to dispute this finding. 

The Board acknowledges that the Veteran is competent to report that he had pain with marching in service and swelling of the leg in service and since that time.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced leg swelling and pain in service and since that time.  The Board finds that the Veteran's report that he had leg swelling and pain is credible.

However, although the Veteran contends that he has current residuals of the fractured right femur which were aggravated by his service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is insufficient to provide the requisite etiology of the claimed right femur disability because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2015); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Therefore, the Veteran's statements regarding his right femur complaints being related to his service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  Although the Veteran has attributed his leg swelling to his right femur disability, the VA examiner concluded that the Veteran had only slightly limited flexion which represented a normal progression of the right femur injury.  The Board finds the VA examiner's opinion to be the most probative evidence of record as to the etiology of the Veteran's claimed right femur disability. 

The Board finds that the preponderance of the evidence is against a finding that the preexisting fractured right femur underwent any permanent increase in severity beyond the natural progress of the disorder during the Veteran's service.  Therefore, service connection may not be granted for a fractured right femur.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With regard to a bilateral knee disability and a right hip disability, the claims file is void of any evidence linking any of these disabilities to the Veteran's period of service.  The VA examiner specifically found that none of these disabilities were related to the fractured right femur and even if the examiner had linked any of these disabilities to the fractured right femur, service connection has not been established for the fractured right femur.  Additionally, there is no evidence of degenerative joint disease of the knees within one year of the Veteran's separation from service.  Consequently, service connection is not warranted for a bilateral knee disability or a right hip disability.  

With regard to phlebitis with varicose veins, while the VA examiner opined that phlebitis was less likely than not related to the right femur fracture, the examiner specifically opined that the Veteran's varicose veins of the right lower extremity are more likely than not related to service.  The examiner provided a complete rationale for this conclusion.  As such, service connection for varicose veins is warranted.  

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, a VA examination in this case has been undertaken.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained.  Attempts were made to obtain any records from the Prescott VAMC dated prior to December 2009 and from the Phoenix VAMC; however, no records were available. 

ORDER

Entitlement to service connection for a right femur fracture is denied.  

Entitlement to service connection for a right knee disability, to include as secondary to a right femur fracture is denied.  

Entitlement to service connection for a left knee disability, to include as secondary to a right femur fracture is denied.

Entitlement to service connection for a right hip disability, to include as secondary to a right femur fracture is denied.

Entitlement to service connection for varicose veins of the right leg is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


